EXHIBIT 10.28

MEMBERSHIP INTERESTS PURCHASE AGREEMENT

 


--------------------------------------------------------------------------------


MEMBERSHIP INTERESTS PURCHASE AGREEMENT

THIS MEMBERSHIP INTERESTS PURCHASE AGREEMENT (this “Agreement”), dated August
20, 2007 (“Agreement Date”), is entered into by and between GAMECO HOLDINGS,
INC., a Delaware corporation (“Seller”), and JACOBS ENTERTAINMENT, INC., a
Delaware corporation (“Buyer”).  Capitalized terms not defined in context are
defined in Section 12.15.

RECITALS

A.            Seller is the sole member of JALOU FOX, LLC, a Louisiana limited
liability company (“Fox”);

B.            Fox owns and operates a truck stop, convenience store, restaurant,
fueling operation and video draw poker gaming parlor located at 52367 Highway
16, Denham Springs, Louisiana 70706 and a bar and video gaming parlor located at
52359 Highway 16, Denham Springs, Louisiana 70706 (collectively, “St. Helena”);
and

C.            Seller desires to sell to Buyer, and Buyer desires to purchase
from Seller, upon the terms and subject to the conditions of this Agreement, all
of the membership interests of Fox (collectively, the “Membership Interests”).

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
agreements, terms, conditions, covenants, representations and warranties
hereinafter set forth, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

Article 1.
PURCHASE AND SALE OF MEMBERSHIP INTERESTS

1.1.          Purchase and Sale of Membership Interests.  At the Closing and
effective as of the Closing Date, (a) Seller will sell, transfer and assign,
free and clear of all Liens or Claims whatsoever, all of the Membership
Interests to Buyer or its designee or nominee, and (b) Buyer will purchase the
Membership Interests from Seller and deliver to Seller the Purchase Price (as
defined in Section 1.2).

1.2.          Purchase Price.  The purchase price for the Membership Interests
(the “Purchase Price”) shall be Thirteen Million Seven Hundred and Forty-Two
Thousand Eight Hundred and Thirteen Dollars ($13,742,813.00), to be adjusted by
Buyer and Seller for the actual amount of working capital as of the Closing
Date.  Notwithstanding anything in this Agreement to the contrary, the Purchase
Price shall be paid as follows:

1


--------------------------------------------------------------------------------



1.2.1.                     THIRTEEN MILLION TWO HUNDRED AND FORTY-TWO THOUSAND
EIGHT HUNDRED AND THIRTEEN DOLLARS ($13,242,813.00) (THE “INITIAL PURCHASE
PRICE”) SHALL BE PAID TO THE SELLER VIA WIRE TRANSFER OF IMMEDIATELY AVAILABLE
FUNDS ON THE CLOSING DATE.


1.2.2.                     FIVE HUNDRED THOUSAND DOLLARS ($500,000.00) SHALL BE
WITH HELD FROM THE PURCHASE PRICE PENDING THE CALCULATION BY BUYER AND
CONFIRMATION BY SELLER OF THE AMOUNT OF WORKING CAPITAL OF FOX AS OF THE CLOSING
DATE (SUCH AMOUNT, THE “WORKING CAPITAL AMOUNT”).   UPON SUCH CALCULATION AND
CONFIRMATION, THE PARTIES SHALL ADJUST THE PURCHASE PRICE AS APPROPRIATE, SUCH
THAT THE WORKING CAPITAL AMOUNT SHALL CONSTITUTE THE REMAINDER OF THE PURCHASE
PRICE DUE TO SELLER, AND BUYER SHALL REMIT THE WORKING CAPITAL AMOUNT TO SELLER
VIA WIRE TRANSFER.  SUCH CALCULATION, CONFIRMATION AND REMISSION SHALL OCCUR NOT
LATER THAN TEN (10) BUSINESS DAYS AFTER THE CLOSING DATE.


1.2.3.                     THE FINAL PURCHASE PRICE FOR THE MEMBERSHIP INTERESTS
SHALL BE THE INITIAL PURCHASE PRICE PLUS THE WORKING CAPITAL AMOUNT.

1.3.          Transfer Taxes.  Buyer and Seller shall share equally any and all
transfer or similar Taxes (but excluding all withholding taxes computed on the
basis of net income) — (“Transfer Taxes”) imposed upon either party hereto as a
result of the transactions contemplated hereby.  To the extent any exemptions
from such Transfer Taxes are available, Buyer and Seller shall cooperate to
prepare any certificates or other documents necessary to claim such exemptions.

Article 2.
CLOSING AND DELIVERIES

2.1.          General.  The closing of the transactions contemplated herein (the
“Closing”) shall take place at the offices of Hahn Loeser & Parks, LLP, 3300 BP
Tower, 200 Public Square, Cleveland, Ohio 44114-2301 on September 4, 2007, or
such other time, date and place as the parties may agree.  The effective time of
closing shall be 12:01 a.m. (the “Effective Time”) on the date of the Closing
(the “Closing Date”).

2.2.          Seller’s Closing Deliveries.  On the Closing Date, Seller shall
deliver, or caused to be delivered, to Buyer the following items:


2.2.1.                     MEMBERSHIP INTERESTS.  AN INSTRUMENT OF ASSIGNMENT,
IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO THE BUYER AND BUYER’S LEGAL
COUNSEL, CONVEYING THE MEMBERSHIP INTERESTS TO BUYER, TOGETHER WITH THE
CERTIFICATES OF MEMBERSHIP INTERESTS ISSUED BY FOX;


2.2.2.                     LIMITED LIABILITY COMPANY RECORDS.  ALL OF THE
ORIGINAL LIMITED LIABILITY COMPANY RECORDS, INCLUDING COMPANY RECORD BOOK, ETC.,
FOR FOX;

2


--------------------------------------------------------------------------------



2.2.3.                     OFFICER’S CERTIFICATE.  A CERTIFICATE OF AN OFFICER
OF SELLER TO THE EFFECT THAT THE CONDITIONS SET FORTH IN SECTIONS 8.1 AND 8.2
HAVE BEEN SATISFIED;


2.2.4.                     GOOD STANDING CERTIFICATES.  A GOOD STANDING/FULL
FORCE AND EFFECT CERTIFICATE, AS APPLICABLE, DATED NOT MORE THAN THIRTY (30)
DAYS PRIOR TO THE CLOSING DATE, FOR THE SELLER AND FOX;


2.2.5.                     SECRETARY’S INCUMBENCY CERTIFICATE.  A CERTIFICATE OF
THE SECRETARY FOR THE SELLER CERTIFYING (A) THE CURRENT OFFICERS OF THE SELLER
AND FOX, (B) A CURRENT COPY OF THE SELLER’S CERTIFICATE OF INCORPORATION AND THE
ARTICLES OF ORGANIZATION FOR FOX, (C) A CURRENT COPY OF THE SELLER’S BY-LAWS AND
THE OPERATING AGREEMENT OF FOX, AND (D) A COPY OF THE SELLER’S RESOLUTION
AUTHORIZING THE SALE CONTEMPLATED BY THIS AGREEMENT; AND


2.2.6.                     UPDATES TO SCHEDULES.  AN UPDATE TO EACH OF THE
SCHEDULES ATTACHED TO THIS AGREEMENT IDENTIFYING ANY CHANGES BETWEEN THE
AGREEMENT DATE AND THE CLOSING DATE.

2.3.          Buyer’s Closing Deliveries.  On the Closing Date, Buyer shall
deliver, or cause to be delivered, to Seller the following items:


2.3.1.                     WIRE TRANSFER.  THE INITIAL PURCHASE PRICE PAID VIA
WIRE TRANSFER IN IMMEDIATELY AVAILABLE FUNDS TO AN ACCOUNT SPECIFIED BY SELLER
PRIOR TO THE CLOSING;


2.3.2.                     OFFICER’S CERTIFICATE.  A CERTIFICATE OF AN OFFICER
OF BUYER TO THE EFFECT THAT THE CONDITIONS SET FORTH IN SECTIONS 9.1 AND 9.2
HAVE BEEN SATISFIED;


2.3.3.                     GOOD STANDING CERTIFICATE.  A GOOD STANDING
CERTIFICATE, DATED NOT MORE THAN THIRTY (30) DAYS PRIOR TO THE CLOSING DATE, FOR
THE BUYER;


2.3.4.                     SECRETARY’S INCUMBENCY CERTIFICATE.  A CERTIFICATE OF
THE SECRETARY FOR THE BUYER CERTIFYING (A) THE CURRENT OFFICERS OF THE BUYER,
(B) A COPY OF THE BUYER’S CERTIFICATE OF INCORPORATION AND BY-LAWS AND (C) A
COPY OF THE BUYER’S RESOLUTION AUTHORIZING THE SALE CONTEMPLATED BY THIS
AGREEMENT.

Article 3.
DUE DILIGENCE


3.1.          DUE DILIGENCE PERIOD. BEGINNING ON THE AGREEMENT DATE AND
CONTINUING THEREAFTER UNTIL THE CLOSING DATE (“DUE DILIGENCE PERIOD”), BUYER
SHALL HAVE THE RIGHT TO PERFORM THE FOLLOWING DUE DILIGENCE PURSUANT TO THE
TERMS AND CONDITIONS HEREOF:

3


--------------------------------------------------------------------------------



3.2.          GENERAL TESTING AND INSPECTIONS.  BUYER SHALL HAVE THE RIGHT,
DURING THE DUE DILIGENCE PERIOD, TO CONDUCT SUCH ENGINEERING, ENVIRONMENTAL,
GENERAL BUSINESS AND FEASIBILITY STUDIES, AUDITS, TEST, REVIEWS AND/OR SURVEYS
OF ST. HELENA AND FOX’S ASSETS, LIABILITIES, OPERATIONS (INCLUDING GAMING
OPERATIONS AND RECORDS), FINANCIAL PERFORMANCE AND AFFAIRS, AS THE BUYER DEEMS
NECESSARY, INCLUDING SOIL TESTS, BORINGS, DRAINAGE TESTS AND SIMILAR TESTS ON
ANY LAND OR IMPROVEMENTS OWNED OR LEASED BY FOX, AND AUDITS AND REVIEWS OF ANY
OF THE FINANCIAL AND BUSINESS RECORDS, OPERATIONS, DOCUMENTS AND INSTRUMENTS OF
THE SELLER PERTAINING TO FOX OR ITS OPERATIONS.  SUCH STUDIES SHALL BE CONDUCTED
BY THE BUYER AND ITS AGENTS AT THE BUYER’S SOLE COST AND EXPENSE.  SUBJECT TO
REASONABLE ADVANCE NOTICE, THE SELLER AND FOX AGREE TO ALLOW BUYER AND ITS
AGENTS ACCESS TO ALL ASSETS, RECORDS, DOCUMENTS AND INSTRUMENTS OF FOX TO
CONDUCT SUCH STUDIES AND AUDITS, PROVIDED SUCH ACCESS SHALL NOT UNREASONABLY
INTERFERE WITH THE ACTIVITIES OF THE SELLER OR FOX.  BUYER SHALL, AND DOES
HEREBY, SAVE, DEFEND, INDEMNIFY AND HOLD THE SELLER AND FOX HARMLESS FROM AND
AGAINST ALL CLAIMS, LAWSUITS, JUDGMENTS, LOSSES, LIABILITIES OR EXPENSES OF ANY
KIND OR NATURE WHICH MAY BE ASSERTED AGAINST OR INCURRED BY THE SELLER OR FOX AS
THE RESULT OF THE BUYER’S OR ITS AGENTS’ ACTIONS AND ACTIVITIES CONDUCTED
PURSUANT TO THIS SECTION 3.2. THE BUYER SHALL KEEP THE RESULTS OF ALL DUE
DILIGENCE ACTIVITIES CONFIDENTIAL UNLESS SPECIFICALLY DIRECTED OR REQUIRED TO
DISCLOSE THE SAME UNDER ANY FEDERAL, STATE OR LOCAL LAW, RULE OR REGULATION OR
UPON THE ORDER OF ANY COURT OR GOVERNMENTAL BODY.  NOTWITHSTANDING ANY OTHER
PROVISIONS OF THIS AGREEMENT OR ANY DOCUMENTS CONTEMPLATED HEREBY TO THE
CONTRARY, THE OBLIGATION OF THE BUYER TO DEFEND, INDEMNIFY AND HOLD HARMLESS THE
SELLER AND FOX UNDER THIS SECTION 3.2 SHALL SURVIVE THE EXECUTION AND DELIVERY
OF THIS AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY
OR THE TERMINATION OF THIS AGREEMENT.


3.3.          TITLE INSURANCE.  PRIOR TO THE CLOSING, BUYER MAY CAUSE TO HAVE
DELIVERED TO BUYER A COMMITMENT FROM A TITLE INSURANCE COMPANY REASONABLY
ACCEPTABLE TO BUYER TO ISSUE, AS OF THE CLOSING DATE FOR ANY REAL PROPERTY OWNED
OR LEASED BY FOX IN THE CUSTOMARY FORM PRESCRIBED FOR USE IN THE STATE OF
LOUISIANA, AN OWNER’S POLICY OF TITLE INSURANCE (COLLECTIVELY, THE “TITLE
POLICY”).  SELLER SHALL DELIVER ANY INFORMATION AS REASONABLY MAY BE REQUIRED BY
BUYER’S TITLE INSURANCE COMPANY UNDER THE REQUIREMENTS SECTION OF THE TITLE
INSURANCE COMMITMENT OR OTHERWISE IN CONNECTION WITH THE ISSUANCE OF BUYER’S
TITLE INSURANCE POLICY.  SELLER SHALL PROVIDE AN AFFIDAVIT OF TITLE OR SUCH
OTHER INFORMATION AS BUYER’S TITLE INSURANCE COMPANY MAY REASONABLY REQUIRE IN
ORDER FOR THE TITLE INSURANCE COMPANY TO DELETE THE STANDARD EXCEPTIONS AND TO
INSURE OVER THE “GAP” (I.E., THE PERIOD OF TIME BETWEEN THE EFFECTIVE DATE OF
THE TITLE INSURANCE COMPANY’S LAST CHECKDOWN OF TITLE AND THE CLOSING DATE) AND
TO CAUSE THE TITLE INSURANCE COMPANY TO DELETE ALL STANDARD EXCEPTIONS FROM THE
FINAL TITLE INSURANCE POLICY.


3.4.          FINANCIAL STATEMENTS.  PRIOR TO THE CLOSING DATE, SELLER HAS
DELIVERED, OR CAUSED TO BE DELIVERED, TO THE BUYER AN AUDITED STATEMENT OF
INCOME AND BALANCE SHEET FOR FOX FOR THE FULL CALENDAR YEAR ENDING ON DECEMBER
31, 2006 (COLLECTIVELY, THE “FINANCIAL STATEMENTS”), IN SUCH DETAIL AS MAY BE
REASONABLY REQUESTED BY THE BUYER.

Article 4.
SELLER’S REPRESENTATIONS AND WARRANTIES

Seller represents and warrants to Buyer as follows:

4


--------------------------------------------------------------------------------


4.1.          Organization and Authorization.


4.1.1.                     SELLER IS A CORPORATION DULY ORGANIZED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE.


4.1.2.                     FOX IS A LIMITED LIABILITY COMPANY DULY ORGANIZED,
VALIDLY EXISTING AND IN FULL FORCE AND EFFECT UNDER THE LAWS OF THE STATE OF
LOUISIANA.  FOX DOES NOT HAVE ANY SUBSIDIARIES.

4.2.          Validity of Agreements.  Seller has the power and authority to
enter into this Agreement and all other agreements and instruments executed and
delivered or to be executed and delivered under this Agreement (the “Transaction
Documents”) to which Seller is a party.  The execution, delivery and performance
by Seller of this Agreement, the Transaction Documents and the other documents
and certificates contemplated therein have been duly authorized by all necessary
corporate action on the part of Seller.  This Agreement is, and when executed
and delivered at the Closing, the Transaction Documents to which Seller is a
party and all other documents and certificates contemplated therein will be, the
legal, valid and binding obligations of Seller, enforceable against Seller in
accordance with their terms.

4.3.          Non-Contravention.  The execution and delivery by Seller of this
Agreement, the Transaction Documents to which Seller is a party and all other
documents and certificates contemplated therein and the consummation and
performance by Seller of the transactions contemplated by this Agreement and the
Transaction Documents will not (i) violate any provision of the Certificate of
Incorporation or the By-laws of Seller or Articles of Organization or Operating
Agreement of Fox, (ii) violate or result in any default under, or the
acceleration of (whether by the giving of notice or the passage of time or
both), any obligation under any contract, note, bond, mortgage, indenture, or
lease to which Seller or Fox is a party or by which Seller or Fox is bound that
would, in any such event, be material, or (iii) violate any constitutional
provision, statute, rule, law, regulation, award, order, ordinance, judgment,
decree, citation, policy, standard, interpretation, writ or injunction of any
Governmental Body (collectively, “Law”).


4.4.          CAPITALIZATION.  THE MEMBERSHIP INTERESTS REPRESENT THE ONLY
AUTHORIZED, ISSUED AND OUTSTANDING EQUITY INTERESTS OF FOX.  THE MEMBERSHIP
INTERESTS ARE DULY AND VALIDLY ISSUED AND OUTSTANDING AND ARE FULLY PAID AND
NONASSESSABLE.  THE MEMBERSHIP INTERESTS HAVE NOT BEEN ISSUED IN VIOLATION OF,
AND ARE NOT SUBJECT TO, AND THERE ARE NO, OUTSTANDING OPTIONS OR OTHER
CONVERSION OR EXCHANGE RIGHTS RELATING TO THE MEMBERSHIP INTERESTS.  THERE ARE
NO AUTHORIZED OR OUTSTANDING OPTIONS UNDER WHICH THE SELLER OR FOX MAY BE
OBLIGATED TO ISSUE OR SELL ANY EQUITY INTERESTS OF FOX.  EXCEPT AS IDENTIFIED ON
SCHEDULE 4.4, THERE ARE NO AGREEMENTS, COMMITMENTS, CONTACTS OR RIGHTS OF FIRST
REFUSAL RELATING TO THE ISSUANCE, SALE OR TRANSFER OF ANY EQUITY INTEREST OF OR
PROFIT PARTICIPATION IN FOX.  AT THE CLOSING, BUYER SHALL RECEIVE THE MEMBERSHIP
INTERESTS FREE AND CLEAR OF ALL LIENS AND CLAIMS WHATSOEVER.  AS OF THE CLOSING,
FOX SHALL NOT BE SUBJECT TO ANY OBLIGATION (CONTINGENT OR OTHERWISE) TO
REPURCHASE OR OTHERWISE ACQUIRE OR RETIRE ANY EQUITY INTERESTS (INCLUDING
MEMBERSHIP INTERESTS).  SELLER HAS FULL LEGAL AND BENEFICIAL OWNERSHIP OF THE
MEMBERSHIP INTERESTS.  THE MEMBERSHIP INTERESTS HAVE NOT BEEN REGISTERED UNDER
ANY SECURITIES LAWS OF ANY GOVERNMENTAL BODY.

5


--------------------------------------------------------------------------------


4.5.          Title to Property.  As of the Agreement Date, except as disclosed
on Schedule 4.5, Fox has good and valid title to, or a valid and enforceable
leasehold interest in, all of its properties and assets, tangible or intangible,
as reflected in Fox’s Financial Statements, and the schedules attached thereto,
and the same are free and clear of all Liens and Claims except (a) Liens to be
released at or prior to Closing, (b) such Liens that are disclosed by the Title
Policy (including real property taxes that are a lien but not yet due and owing)
for St. Helena and the records of the Secretary of State of Louisiana and (c)
those Liens and Claims identified on Schedule 4.5.

4.6.          Tax Matters.  Except as set forth on Schedule 4.6, Seller and Fox,
as applicable, have timely filed or will timely file, in the manner provided by
Law, all Tax Returns for periods prior to and including the Closing Date which
are required to be filed with respect of the income or operations of Seller. 
All such Tax Returns are complete and correct in all material respects and have
been prepared in material compliance with all applicable laws and regulations.
Seller has paid or will pay all Taxes owed for the taxable periods covered by
such Tax Returns (whether or not shown thereon) in the manner provided by Law. 
None of the assets of Fox is subject to any Liens for any Taxes, and to the
Seller’s actual knowledge there is no basis upon which such a Lien could be
asserted.

4.7.          Environmental Liability.  Except as set forth on Schedule 4.7 and
the documents referred to therein, to the Seller’s actual knowledge, there has
been no release, threatened release, spill, leak, discharge or emission of any
Hazardous Materials to the air, surface water, groundwater or soil at St. Helena
requiring corrective action under any applicable Environmental Laws.  To the
Seller’s actual knowledge, there has been no material release, threatened
release, spill, leak, discharge or emission of any Hazardous Materials to the
air, surface water, groundwater or soil at St. Helena that is a violation of any
applicable Environmental Laws.  “Hazardous Materials” means any hazardous or
toxic substance or waste or any contaminant or pollutant regulated or otherwise
creating liability under any Environmental Laws, including, without limitation,
“hazardous substances” as defined by the Comprehensive Environmental Response
Compensation and Liability Act, as amended, “toxic substance” as defined by the
Toxic Substance Control Act, as amended, “hazardous wastes” as defined by the
Resource Conservation and Recovery Act, as amended, “hazardous materials” as
defined by the Hazardous Materials Transportation Act, as amended, thermal
discharges, radioactive substances, PCBs, natural gas, petroleum products or
byproducts and crude oil.  “Environmental Laws” means all Laws relating to
pollution, worker health and worker safety, or the environment, and all other
Laws relating to emissions, discharges, releases or threatened releases of
Hazardous Materials into the environment or otherwise relating to the
generation, distribution, use, treatment, storage, disposal, transport or
handling of Hazardous Materials.  Fox is and has been in material compliance
with all Environmental Laws, provided any noncompliance has not had and is not
likely to have a Material Adverse Effect on Fox or its operations.  Buyer
acknowledges that St. Helena contains a fueling operation for the sale and
dispersal to the general public of gas and diesel fuels.  Except as set forth on
Schedule 4.7 and the documents referred to therein, neither the Seller nor Fox
has received any written notice, report or other information regarding any
actual or alleged violation of Environmental Laws relating to St. Helena.

6


--------------------------------------------------------------------------------



4.8.          SELLER INTER-COMPANY LOANS.  NOTWITHSTANDING THE CONTENTS OF THE
FINANCIAL STATEMENTS OR ANY OTHER LANGUAGE TO CONTRARY CONTAINED IN THIS
AGREEMENT, ANY LOANS, NOTES PAYABLE OR OTHER DEBT OBLIGATIONS BETWEEN THE SELLER
AND FOX OR BETWEEN FOX AND ANY OTHER SUBSIDIARIES OF THE SELLER (COLLECTIVELY,
THE “SELLER INTER-COMPANY LOANS”) SHALL BE RETIRED BY THE SELLER FROM THE
PROCEEDS OF THE PURCHASE PRICE AND SHALL NOT BE A PART OF THE TRANSFER OF THE
MEMBERSHIP INTERESTS AT CLOSING.  IN NO EVENT SHALL THE BUYER, NOR ANY OF ITS
SUBSIDIARIES, INCLUDING, BUT NOT LIMITED TO, FOX FOLLOWING THE CLOSING, HAVE ANY
LIABILITY FOR ANY OF THE SELLER INTER-COMPANY LOANS.


4.9.          CONSENTS, ETC.  EXCEPT AS IDENTIFIED ON SCHEDULE 4.9 OR THE
MATTERS DESCRIBED IN SECTION 6, ANY REGISTRATION, DECLARATION OR FILING WITH, OR
CONSENT, APPROVAL, LICENSE, PERMIT OR OTHER AUTHORIZATION OR ORDER BY, ANY
GOVERNMENTAL OR REGULATORY AUTHORITY, DOMESTIC OR FOREIGN, THAT IS REQUIRED IN
CONNECTION WITH THE VALID EXECUTION, DELIVERY, ACCEPTANCE AND PERFORMANCE BY THE
SELLER AND FOX UNDER THIS AGREEMENT OR THE CONSUMMATION BY THE SELLER AND FOX OF
ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY HAS BEEN OR WILL BE COMPLETED, MADE
OR OBTAINED ON OR BEFORE THE CLOSING DATE.


4.10.        LITIGATION, ETC.  EXCEPT AS SET FORTH ON SCHEDULE 4.10, TO THE
SELLER’S ACTUAL KNOWLEDGE THERE ARE NO CLAIMS AGAINST THE SELLER OR FOX OR ANY
OF THEIR RESPECTIVE ASSETS, OR PENDING OR THREATENED BY THE SELLER OR FOX
AGAINST ANY THIRD PARTY, AT LAW OR IN EQUITY, OR BEFORE OR BY ANY GOVERNMENTAL
BODY.  TO THE SELLER’S ACTUAL KNOWLEDGE, FOX IS NOT SUBJECT TO ANY JUDGMENT,
ORDER OR DECREE OF ANY COURT OR OTHER GOVERNMENTAL BODY (EXCEPTING VARIOUS
LICENSING NECESSARY FOR ITS CUSTOMARY AND ON-GOING OPERATIONS).

4.11.        Brokers’ Fees.  No investment banker, broker, finder or other
intermediary has been retained by or is authorized to act on behalf of Seller or
Fox who might be entitled to any fee or commission from Buyer upon consummation
of the transactions contemplated by this Agreement.

4.12.        No Adverse Change.  From the Agreement Date to the Closing Date,
there shall be no adverse change in the operating results, assets, liabilities,
operations, prospects, employee relations or customer or supplier relations of
Fox which has had or could reasonably be expected to have a Material Adverse
Effect.

4.13.        Conduct Pending Closing.  From the Agreement Date until the Closing
Date, Seller shall: (i) use commercially reasonable efforts to cause St. Helena
to be operated and to carry on its respective businesses in the ordinary course
consistent with its past practice; and (ii) not permit or cause the distribution
of any assets from Fox, including, but not limited to, cash and other current
assets, excepting only those distributions and payments made in the ordinary
course of Fox’s business.

Article 5.
BUYER’S REPRESENTATIONS AND WARRANTIES

Buyer hereby represents and warrants to Seller as follows:

7


--------------------------------------------------------------------------------


5.1.          Organization and Power. Buyer is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware.

5.2.          Authorization and Validity of Agreements.  The execution, delivery
and performance by Buyer of this Agreement, the Transaction Documents and the
other documents and certificates contemplated therein has been duly authorized
by all necessary corporate action on the part of Buyer.  Buyer has the power and
authority to enter into this Agreement, the Transaction Documents and the other
documents and certificates contemplated to be executed herein and to consummate
the transactions contemplated thereby.  This Agreement and the Transaction
Documents and the other documents and certificates contemplated herein
constitute the legal, valid and binding obligations of Buyer, enforceable
against it in accordance with their respective terms.

5.3.          Non-Contravention.  The execution and delivery by Buyer of this
Agreement, the Transaction Documents and the other documents and certificates
contemplated therein and the consummation and performance by Buyer of the
transactions contemplated herein will not (i) violate any provision of the
Certificate of Incorporation or By-laws of Buyer, (ii) violate, or be in
conflict with any provision of, or constitute a default under, or result in the
termination of, or accelerate the performance required by, or cause the
acceleration of the maturity of any liability or other obligation to which Buyer
is a party, or (iii) violate any Law.

5.4.          Brokers’ Fees.  No investment banker, broker, finder or other
intermediary has been retained by or is authorized to act on behalf of Buyer who
might be entitled to any fee or commission from Seller upon consummation of the
transactions contemplated by this Agreement.

5.5.          Non-Registration. The Buyer understands and agrees that the
Membership Interests are not registered under the Securities Act of 1933, as
amended (the “Securities Act”), nor the securities laws of any state, and,
accordingly, the Membership Interests may not be offered, sold, pledged,
hypothecated or otherwise transferred or disposed of in the absence of
registration or the availability of an exemption from registration under the
Securities Act and any applicable state securities laws.

5.6.          Devices.  The Buyer acknowledges that all Devices operated at St.
Helena are owned and operated therein by a third-party, licensed device owner,
to-wit; Southern Trading Corporation, a Louisiana corporation.  All such Devices
are operated pursuant to a Device Placement Agreement between Fox and Southern
Trading Corporation, a copy of which has been provided to the Buyer.

5.7.          Licensure.  The Buyer acknowledges that the activities of the
video draw poker gaming parlors and the alcohol, tobacco and lottery sales, as
applicable, conducted at St. Helena are subject to licensing and regulation by
various federal, state and local Governmental Bodies.  The Buyer further
acknowledges that appropriate notifications to the Louisiana State gaming
authorities of the consummation of the transactions contemplated by this
Agreement will be required promptly following the Closing hereunder.

8


--------------------------------------------------------------------------------


Article 6.
SURVIVAL

The representations and warranties contained in Sections 4.1 through 4.8 and
Sections 5.1 through 5.7, inclusive, shall survive the execution and delivery of
this Agreement and consummation of the transactions provided for in this
Agreement without limitation as to time.  The representations and warranties
contained in Sections 4.9 through 4.13 shall survive the Closing hereunder and
shall continue in effect for a period of one (1) year from and after the Closing
Date.

Article 7.
MUTUAL COVENANTS AND AGREEMENTS

7.1.          Expenses.  Except as otherwise specifically provided in this
Agreement and the Transaction Documents, each party shall bear its own expenses
in connection with and in performance of this Agreement and the Transaction
Documents.  Buyer shall be solely responsible for all of its costs incurred in
its due diligence activities, including, but not limited to, the costs of any
surveys, environmental site assessment studies, title policies and title
commitments and any and all costs, expenses or fees relating to its financing of
the transaction contemplated in this Agreement.

7.2.          Cooperation.  Each party shall cause every Person that is a
shareholder, director, officer or employee of any party hereto or Fox to use all
commercially reasonable efforts to assist in the satisfaction of such party’s
obligations hereunder and in the consummation of the transactions contemplated
herein.

Article 8.
CONDITIONS PRECEDENT TO THE OBLIGATION OF BUYER TO CLOSE

The obligation of Buyer to consummate the transactions contemplated by this
Agreement is subject to the fulfillment, prior to or on the Closing Date, of
each of the following conditions precedent, any one or more of which may be
waived by Buyer in writing:

8.1.          Compliance with Covenants.  Seller shall have performed and
complied in all material respects with all covenants, obligations and agreements
required by this Agreement to be performed or complied with by it at or prior to
the Closing Date.

8.2.          Representation and Warranties.  The representations and warranties
of Seller contained in this Agreement shall be true and correct in all material
respects on the Closing Date as if made on such date, except for any changes
permitted by the terms of this Agreement.

8.3.          Actions of Seller at Closing.  At the Closing and unless otherwise
waived by Buyer, Seller shall have delivered to Buyer those deliveries set forth
in Section 2.2.

9


--------------------------------------------------------------------------------



8.4.          FINANCING.  BUYER SHALL HAVE OBTAINED THE FINANCING NECESSARY TO
CONSUMMATE THE TRANSACTION.


8.5.          NO MATERIAL ADVERSE EFFECT.  FROM AND AFTER THE AGREEMENT DATE,
THERE SHALL NOT HAVE BEEN ANY EVENT OR CHANGE IN THE SELLER OR FOX WHICH HAS HAD
A MATERIAL ADVERSE EFFECT.


8.6.          FINANCIAL STATEMENTS.  EXCEPTING ONLY NORMAL RECURRING CHANGES
RELATED TO THE USUAL OPERATIONS OF ST. HELENA, FOX SHALL NOT SUFFERED OR
INCURRED A MATERIAL CHANGE IN ITS FINANCIAL STATEMENTS BETWEEN DECEMBER 31, 2006
AND THE CLOSING DATE.

Article 9.
CONDITIONS PRECEDENT TO THE OBLIGATION OF SELLER TO CLOSE

The obligation of Seller to consummate the transactions contemplated by this
Agreement is subject to the fulfillment, prior to or on the Closing Date, of
each of the following conditions precedent, any one or more of which may be
waived by Seller in writing:


9.1.          COMPLIANCE WITH COVENANTS.  BUYER SHALL HAVE PERFORMED AND
COMPLIED IN ALL MATERIAL RESPECTS WITH ALL COVENANTS, OBLIGATIONS AND AGREEMENTS
REQUIRED BY THIS AGREEMENT TO BE PERFORMED OR COMPLIED WITH BY IT AT OR PRIOR TO
THE CLOSING DATE.


9.2.          REPRESENTATION AND WARRANTIES.  THE REPRESENTATIONS AND WARRANTIES
OF BUYER CONTAINED IN THIS AGREEMENT SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS ON THE CLOSING DATE AS IF MADE ON SUCH DATE, EXCEPT FOR ANY CHANGES
EXPRESSLY PERMITTED BY THE TERMS OF THIS AGREEMENT.


9.3.          ACTIONS OF BUYER AT CLOSING.  AT THE CLOSING AND UNLESS OTHERWISE
WAIVED BY SELLER, BUYER SHALL HAVE DELIVERED TO SELLER THOSE DELIVERIES SET
FORTH IN SECTION 2.3.

Article 10.
TERMINATION OF AGREEMENT


10.1.        TERMINATION OF AGREEMENT.  THIS AGREEMENT MAY BE TERMINATED AT ANY
TIME PRIOR TO THE CLOSING DATE ONLY AS FOLLOWS:


10.1.1.               BY MUTUAL AGREEMENT.  IF SELLER AND BUYER BOTH AGREE TO
TERMINATE THE AGREEMENT.


10.1.2.               BY BUYER.  BUYER MAY TERMINATE THIS AGREEMENT AT ANYTIME
PRIOR TO THE CLOSING FOR ANY REASON OR NO REASON IN THE SOLE DISCRETION OF THE
BUYER.


10.1.3.               BY SELLER.  SELLER MAY TERMINATE THIS AGREEMENT BY GIVING
WRITTEN NOTICE TO BUYER IF BUYER HAS MATERIALLY BREACHED ANY OF ITS COVENANTS
CONTAINED IN THIS AGREEMENT OR IF THERE IS ANY INACCURACY IN ANY OF THE
REPRESENTATIONS OR WARRANTIES MADE BY BUYER, IF SELLER HAS PREVIOUSLY NOTIFIED
BUYER IN WRITING OF SUCH BREACH

10


--------------------------------------------------------------------------------



OR INACCURACY AND THE BREACH OR INACCURACY HAS CONTINUED WITHOUT CURE FOR A
PERIOD OF FIVE (5) DAYS AFTER SUCH NOTICE.


10.2.        EFFECT OF TERMINATION.  IN THE EVENT OF A TERMINATION (PRIOR TO THE
CONSUMMATION OF THE CLOSING) BY EITHER PARTY, THIS AGREEMENT SHALL THEREAFTER BE
NULL AND VOID AND OF NO FURTHER FORCE OR EFFECT AND EACH PARTY SHALL BE SOLELY
RESPONSIBLE FOR ANY AND ALL COSTS OR EXPENSES IT HAS INCURRED HEREUNDER.

Article 11.
INDEMNIFICATION


11.1.        SELLER’S AGREEMENT TO INDEMNIFY.


11.1.1.               BUYER CLAIMS.  SUBJECT TO THE TERMS AND CONDITIONS OF THIS
ARTICLE 11, SELLER SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS BUYER OR ANY OF ITS
OFFICERS, DIRECTORS, SHAREHOLDERS, EMPLOYEES OR AGENTS FROM AND AGAINST ANY AND
ALL CLAIMS, CAUSES OF ACTIONS, LOSSES, DAMAGES, DEFICIENCIES, TAXES,
LIABILITIES, OBLIGATIONS, REIMBURSEMENTS, COSTS AND EXPENSES OF ANY KIND OR
NATURE, PENALTIES, FINES, EXPENSES (INCLUDING REASONABLE ATTORNEYS’ AND EXPERTS’
FEES AND EXPENSES) AND ALL AMOUNTS PAID IN INVESTIGATION, DEFENSE OR SETTLEMENT
OF ANY OF THE FOREGOING (COLLECTIVELY, “LOSSES”) SUFFERED OR INCURRED BY ANY OF
THEM ARISING FROM, RELATING TO OR OTHERWISE IN RESPECT OF (A) ANY INACCURACY IN
ANY REPRESENTATIONS OR WARRANTIES CONTAINED IN ARTICLE 4 OF THIS AGREEMENT, (B)
ANY BREACH OR NON-FULFILLMENT BY SELLER OF ANY OF ITS COVENANTS CONTAINED IN
THIS AGREEMENT, THE TRANSACTION DOCUMENTS OR ANY AGREEMENT DELIVERED PURSUANT TO
THIS AGREEMENT, OR (C) ANY LOSSES ARISING FROM OR RELATED TO THE SELLER’S
OPERATION OF ST. HELENA PRIOR TO THE CLOSING DATE (COLLECTIVELY, “BUYER
CLAIMS”).


11.1.2.               CAP.  NO BUYER CLAIMS SHALL BE ASSERTED PURSUANT TO
SECTION 11.1.1 UNTIL THE AGGREGATE LOSSES SUFFERED OR INCURRED BY BUYER ARE
EQUAL TO OR GREATER THAN $100,000 (THE “THRESHOLD AMOUNT”), IN WHICH EVENT THE
BUYER CLAIMS MAY BE ASSERTED ONLY TO THE EXTENT OF THE LOSSES IN EXCESS OF SUCH
AMOUNT, EXCLUDING INDIVIDUAL LOSSES THAT ARE LESS THAN THE THRESHOLD AMOUNT. 
WITH RESPECT TO BUYER CLAIMS ASSERTED PURSUANT TO SECTION 11.1.1, NO
INDEMNIFICATION SHALL BE MADE IN EXCESS OF THE PURCHASE PRICE (THE “CAP”).


11.2.        BUYER’S AGREEMENT TO INDEMNIFY.


11.2.1.               SELLER’S CLAIMS.  SUBJECT TO THE TERMS AND CONDITIONS OF
THIS ARTICLE 11, BUYER AGREES TO INDEMNIFY, DEFEND AND HOLD HARMLESS SELLER AND
ANY OF ITS OFFICERS, DIRECTORS, SHAREHOLDERS, EMPLOYEES OR AGENTS FROM AND
AGAINST ALL LOSSES SUFFERED OR INCURRED BY ANY OF THEM ARISING FROM, RELATING TO
OR OTHERWISE IN RESPECT OF (I) ANY INACCURACY IN ANY

11


--------------------------------------------------------------------------------



REPRESENTATIONS OR WARRANTIES CONTAINED IN ARTICLE 5 OF THIS AGREEMENT, (II) ANY
BREACH OR NON-FULFILLMENT BY BUYER OF ANY OF ITS COVENANTS CONTAINED IN THIS
AGREEMENT, THE TRANSACTION DOCUMENTS OR ANY AGREEMENT DELIVERED PURSUANT TO THIS
AGREEMENT OR (III) ANY LOSSES ARISING FROM OR RELATED TO THE BUYER’S OPERATION
OF ST. HELENA ON OR AFTER THE CLOSING DATE (COLLECTIVELY, “SELLER CLAIMS”).


11.2.2.               CAP.  NO SELLER CLAIMS SHALL BE ASSERTED PURSUANT TO
SECTION 11.2.1 UNTIL THE AGGREGATE LOSSES SUFFERED OR INCURRED BY SELLER ARE
EQUAL TO OR GREATER THAN THE THRESHOLD AMOUNT, IN WHICH EVENT THE SELLER CLAIMS
MAY BE ASSERTED TO THE FULL EXTENT OF THE LOSSES SUFFERED OR INCURRED BY SELLER,
EXCLUDING INDIVIDUAL LOSSES THAT ARE LESS THAN THE THRESHOLD AMOUNT. 
ADDITIONALLY, WITH RESPECT TO SELLER CLAIMS ASSERTED PURSUANT TO SECTION 11.2.1,
NO INDEMNIFICATION SHALL BE MADE IN EXCESS OF THE CAP.


11.3.        PROCEDURES FOR RESOLUTION AND PAYMENT OF THIRD-PARTY CLAIMS FOR
INDEMNIFICATION.


11.3.1.               NOTICE AND CONTROL.  EXCEPT AS OTHERWISE PROVIDED HEREIN,
IN THE EVENT ANY THIRD PARTY ASSERTS A CLAIM WITH RESPECT TO ANY MATTER AS TO
WHICH THE INDEMNITIES IN THIS AGREEMENT RELATE, THE PARTY OR PARTIES AGAINST
WHOM THE CLAIM IS ASSERTED (WHETHER SINGULAR OR PLURAL, THE “INDEMNITEE”) SHALL
GIVE PROMPT WRITTEN NOTICE TO THE OTHER PARTY OR PARTIES (WHETHER SINGULAR OR
PLURAL, THE “INDEMNITOR”) IN REASONABLE DETAIL SO THAT THE INDEMNITOR IS OR WILL
BE ABLE TO REASONABLY UNDERSTAND THE BASIS OF THE CLAIM; PROVIDED THAT THE
FAILURE OF THE INDEMNITEE TO PROVIDE SUCH NOTICE SHALL NOT RELIEVE THE
INDEMNITOR OF ITS OBLIGATIONS HEREUNDER EXCEPT TO THE EXTENT THE INDEMNITOR IS
MATERIALLY PREJUDICED THEREBY. THEREAFTER, THE INDEMNITOR SHALL HAVE THE RIGHT
AT ITS ELECTION TO TAKE OVER THE DEFENSE OR SETTLEMENT OF THE THIRD PARTY CLAIM
AT ITS OWN EXPENSE BY GIVING PROMPT NOTICE TO THE INDEMNITEE.  IF THE INDEMNITOR
DOES NOT GIVE SUCH NOTICE AND DOES NOT PROCEED DILIGENTLY SO TO DEFEND THE THIRD
PARTY CLAIM WITHIN 30 DAYS AFTER RECEIPT OF THE NOTICE OF THE THIRD PARTY CLAIM,
THE INDEMNITOR SHALL BE BOUND BY ANY DEFENSE OR SETTLEMENT THAT THE INDEMNITEE
MAY MAKE AS TO THOSE CLAIMS AND SHALL REIMBURSE THE INDEMNITEE FOR ITS LOSSES
RELATED TO THE DEFENSE OR SETTLEMENT OF THE THIRD PARTY CLAIM.  SUBJECT TO
INDEMNITOR RETAINING CONTROL OF THE CLAIM OR SETTLEMENT THEREOF, THE INDEMNITEE
SHALL, AT ITS OPTION AND EXPENSE, HAVE THE RIGHT TO PARTICIPATE IN THE DEFENSE
OF ANY SUCH CLAIMS DEFENDED BY THE INDEMNITOR (EXCEPT THAT INDEMNITOR SHALL NOT
BE RESPONSIBLE FOR THE FEES AND EXPENSES OF COUNSEL TO INDEMNITEE UNLESS AGREED
TO IN WRITING). THE PARTIES SHALL COOPERATE IN DEFENDING AGAINST ANY ASSERTED
THIRD PARTY CLAIMS.

12


--------------------------------------------------------------------------------



11.3.2.               CLAIM RESOLUTION.  ANYTHING IN THIS SECTION 11.3 TO THE
CONTRARY NOTWITHSTANDING, (A) IF THERE IS A REASONABLE PROBABILITY THAT A THIRD
PARTY CLAIM MAY MATERIALLY AND ADVERSELY AFFECT THE INDEMNITEE OTHER THAN AS A
RESULT OF MONEY DAMAGES OR OTHER MONEY PAYMENTS, THE INDEMNITEE SHALL HAVE THE
RIGHT, AT ITS OWN COST AND EXPENSE, TO DEFEND, COMPROMISE OR SETTLE SUCH CLAIM;
PROVIDED, HOWEVER, THAT IF SUCH CLAIM IS SETTLED WITHOUT THE INDEMNITOR’S
CONSENT (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED), THE
INDEMNITEE SHALL BE DEEMED TO HAVE WAIVED ALL RIGHTS HEREUNDER AGAINST THE
INDEMNITOR FOR MONEY DAMAGES ARISING OUT OF SUCH CLAIM, AND (B) THE INDEMNITOR
SHALL NOT, WITHOUT THE WRITTEN CONSENT OF THE INDEMNITEE, SETTLE OR COMPROMISE
ANY CLAIM OR CONSENT TO THE ENTRY OF ANY JUDGMENT (I) WHICH DOES NOT INCLUDE AS
AN UNCONDITIONAL TERM THEREOF THE GIVING BY THE CLAIMANT OR THE PLAINTIFF TO THE
INDEMNITEE A RELEASE FROM ALL LIABILITY IN RESPECT TO SUCH CLAIM OR (II) IF SUCH
SETTLEMENT, COMPROMISE OR CONSENT INVOLVES THE IMPOSITION OF EQUITABLE REMEDIES
OR THE IMPOSITION OF ANY OBLIGATIONS ON SUCH INDEMNITEE OTHER THAN FINANCIAL
OBLIGATIONS FOR WHICH SUCH INDEMNITEE WILL BE FULLY INDEMNIFIED HEREUNDER.


11.4.        REMEDIES EXCLUSIVE; NO OTHER REMEDIES.  THE REMEDIES CONTAINED IN
THIS ARTICLE 11 SHALL BE THE PARTIES’ SOLE AND EXCLUSIVE REMEDIES FOR ANY
POST-CLOSING CLAIMS MADE IN CONNECTION WITH THIS AGREEMENT.  EACH PARTY HERETO
HEREBY WAIVES AND RELEASES, AND COVENANTS NOT TO SEEK OR ASSERT, ANY OTHER
CLAIMS OR REMEDIES IN THE EVENT THAT THE CLOSING OCCURS.


11.5.        LIMITATION OF DAMAGES.  IN NO EVENT SHALL ANY PARTY TO THIS
AGREEMENT BE LIABLE TO ANY OTHER PARTY FOR CONSEQUENTIAL, PUNITIVE OR OTHER
SIMILAR DAMAGES.

Article 12.
MISCELLANEOUS


12.1.        REFORMATION AND SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT
IS HELD TO BE ILLEGAL, INVALID OR UNENFORCEABLE UNDER PRESENT OR FUTURE LAWS
EFFECTIVE DURING THE TERM HEREOF, IN LIEU OF SUCH ILLEGAL, INVALID OR
UNENFORCEABLE PROVISION, THERE SHALL BE ADDED AUTOMATICALLY AS PART OF THIS
AGREEMENT A PROVISION AS SIMILAR IN TERMS TO SUCH ILLEGAL, INVALID OR
UNENFORCEABLE PROVISION AS MAY BE POSSIBLE AND BE LEGAL, VALID AND ENFORCEABLE
CONSISTENT WITH THE INTENTIONS OF THE PARTIES HERETO, AND THE LEGALITY, VALIDITY
AND ENFORCEABILITY OF THE REMAINING PROVISIONS HEREOF SHALL NOT IN ANY WAY BE
AFFECTED OR IMPAIRED THEREBY.  LIKEWISE, EACH REPRESENTATION, WARRANTY AND
COVENANT CONTAINED HEREIN SHALL HAVE INDEPENDENT SIGNIFICANCE AND, IF ANY PARTY
HERETO HAS BREACHED ANY REPRESENTATION, WARRANTY OR COVENANT CONTAINED HEREIN IN
ANY RESPECT, THE FACT THAT THERE EXISTS ANOTHER REPRESENTATION, WARRANTY OR
COVENANT RELATING TO THE SAME SUBJECT MATTER (REGARDLESS OF THE RELATIVE LEVELS
OF SPECIFICITY) WHICH SUCH PARTY HAS NOT BREACHED SHALL NOT DETRACT FROM OR
MITIGATE THE FACT THAT THE PARTY IS IN BREACH OF THE FIRST REPRESENTATION,
WARRANTY OR COVENANT.

13


--------------------------------------------------------------------------------



12.2.        FURTHER ASSURANCES.  ALL PARTIES AGREE AND OBLIGATE THEMSELVES, AND
THEIR RESPECTIVE OFFICERS, DIRECTORS, SHAREHOLDERS, MEMBERS, MANAGERS, EMPLOYEES
AND AGENTS, TO PROMPTLY EXECUTE ANY ADDITIONAL DOCUMENTS AND INSTRUMENTS AND
TAKE ANY OTHER ACTIONS NECESSARY AND PROPER FOR THE COMPLETE AND EXPEDITIOUS
IMPLEMENTATION AND SATISFACTION OF THE PROVISIONS AND INTENT OF THIS AGREEMENT. 
IN ADDITION, THE SELLER AGREES THAT DURING AND SUBSEQUENT TO THE SALE
TRANSACTION, IT SHALL HAVE A CONTINUING DUTY TO SUPPLY SUCH REASONABLE
INFORMATION AND DOCUMENTATION AND TO PERFORM SUCH ACTS AS MAY BE REQUIRED BY ANY
FEDERAL, STATE OR LOCAL AUTHORITY OR THE LIQUOR AND GAMING LAWS OF THE STATE OF
LOUISIANA, INCLUDING, BUT NOT LIMITED TO, MAKING ITS BOOKS AND RECORDS AVAILABLE
TO THE BUYER OR ITS DESIGNEE ON AN AS-NEEDED, REASONABLE BASIS AFTER THE
CLOSING; PROVIDED, HOWEVER, IN NO EVENT WHATSOEVER SHALL THE SELLER BE REQUIRED
TO PAY OR BE RESPONSIBLE FOR THE PAYMENT OF ANY MONIES IN CONNECTION THEREWITH.


12.3.        LIQUOR AND GAMING LAWS OF THE STATE OF LOUISIANA.  EACH OF THE
PARTIES AGREE THAT THIS AGREEMENT IS AND SHALL BE SUBJECT TO THE LIQUOR AND
GAMING LAWS OF THE STATE OF LOUISIANA AND TO THE OVERSIGHT OF THE LOUISIANA
STATE POLICE AND THE GAMING CONTROL BOARD OF THE STATE OF LOUISIANA.


12.4.        NOTICES.  ANY NOTICE OR OTHER COMMUNICATION REQUIRED OR PERMITTED
HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED TO BE PROPERLY GIVEN WHEN
PERSONALLY DELIVERED (BY HAND OR BY COURIER), WHEN SENT BY CERTIFIED OR
REGISTERED MAIL, POSTAGE PREPAID AND RETURN RECEIPT REQUESTED, WHEN SENT BY
FACSIMILE TRANSMISSION, OR WHEN DELIVERED BY OVERNIGHT OR SIMILAR DELIVERY
SERVICES, FEES PREPAID, TO THE PARTY ENTITLED TO RECEIVE SUCH NOTICE AT THE
ADDRESS (OR FACSIMILE NUMBER) SET FORTH BELOW OR AT SUCH OTHER ADDRESS (OR
FACSIMILE NUMBER) AS SUCH PARTY SHALL PROVIDE IN A WRITTEN NOTICE TO THE OTHERS
IN ACCORDANCE WITH THE TERMS OF THIS SECTION 12.4.  EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED IN THIS AGREEMENT, NOTICE SHALL BE DEEMED TO BE RECEIVED
BY THE PARTY TO WHOM SUCH NOTICE WAS SENT, IN THE CASE OF NOTICE GIVEN BY
PERSONAL DELIVERY, ON THE DATE OF DELIVERY, IN THE CASE OF NOTICE GIVEN BY
CERTIFIED MAIL (OR BY SUCH COMPARABLE METHOD), THREE (3) BUSINESS DAYS AFTER
MAILING, IN THE CASE OF NOTICE BY OVERNIGHT DELIVERY SERVICE, ON THE DATE OF
DELIVERY TO SUCH OVERNIGHT DELIVERY SERVICE, AND, IN THE CASE OF NOTICE BY
FACSIMILE TRANSMISSION, ON THE DATE OF ACTUAL TRANSMISSION.

If to Seller, to
                                                                      Gameco
Holdings, Inc.
1231 Main Avenue
Cleveland, Ohio 44113
Facsimile:  (216) 861-6315
Attention:  Michael A. Brachna

With a copy to:                                                          
Stanley R. Gorom III, Esq.
Hahn Loeser & Parks, LLP
200 Public Square - Suite 3300
Cleveland, Ohio  44114
Facsimile: (216) 274-2460

14


--------------------------------------------------------------------------------


If to Buyer,
to:                                                                   Jacobs
Entertainment, Inc.
240 Main Street
Black Hawk, Colorado 80422
Facsimile:  (303) 582-0239
Attention:  Stephen R. Roark

With a copy to:                                                           Samuel
E. Wing, Esq.
Jones & Keller
1625 Broadway, Suite 1600
Denver, Colorado 80202
Facsimile: (303) 573-0769

And
to:                                                                                                      
Robert A. Weible, Esq.
Baker & Hostetler, LLP
3200 National City Center
1900 East Ninth Street
Cleveland, Ohio 44114
Facsimile: (216) 696-0740


12.5.        HEADINGS AND INTERPRETATIONS.  THE HEADINGS OF ARTICLES AND
SECTIONS CONTAINED IN THIS AGREEMENT ARE FOR CONVENIENCE ONLY AND SHALL NOT BE
DEEMED TO CONTROL OR AFFECT THE MEANING OR CONSTRUCTION OF ANY PROVISION OF THIS
AGREEMENT.


12.6.        WAIVER.  THE FAILURE OF ANY PARTY TO INSIST, IN ANY ONE OR MORE
INSTANCES, UPON PERFORMANCE OF ANY OF THE TERMS, COVENANTS OR CONDITIONS OF THIS
AGREEMENT SHALL NOT BE CONSTRUED AS A WAIVER OR A RELINQUISHMENT OF ANY RIGHT OR
CLAIM GRANTED OR ARISING HEREUNDER OR OF THE FUTURE PERFORMANCE OF ANY SUCH
TERM, COVENANT OR CONDITION, AND SUCH FAILURE SHALL IN NO WAY EFFECT THE
VALIDITY OF THIS AGREEMENT OR THE RIGHTS AND OBLIGATIONS OF THE PARTIES HERETO.
ADDITIONALLY, NO WAIVER OF ANY BREACH OF THIS AGREEMENT SHALL BE A WAIVER OF ANY
SUBSEQUENT BREACH.  NO WAIVER SHALL BE EFFECTIVE UNLESS MADE IN WRITING AND
SIGNED BY THE PARTY GRANTING SUCH WAIVER.


12.7.        COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL, AND ALL OF WHICH
WHEN TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


12.8.        GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF LOUISIANA, WITHOUT REGARD TO
PRINCIPLES OF CONFLICT OF LAWS, AND THE PARTIES EXPRESSLY AGREE THAT VENUE, FOR
ALL PURPOSES HEREUNDER, SHALL REST EXCLUSIVELY WITH THE STATE AND FEDERAL COURTS
OF THE STATE OF LOUISIANA.


12.9.        ASSIGNABILITY AND BINDING EFFECT.  THIS AGREEMENT SHALL INURE TO
THE BENEFIT OF, AND BE BINDING UPON, THE PARTIES HERETO AND THEIR RESPECTIVE
SUCCESSORS AND PERMITTED ASSIGNS. THIS AGREEMENT TOGETHER WITH THE TRANSACTION
DOCUMENTS AND THE RIGHTS AND OBLIGATIONS HEREUNDER MAY NOT BE ASSIGNED BY EITHER
PARTY WITHOUT THE EXPRESS WRITTEN CONSENT OF THE OTHER.


12.10.      AMENDMENTS.  THIS AGREEMENT MAY NOT BE MODIFIED, AMENDED OR
SUPPLEMENTED EXCEPT BY AN AGREEMENT IN WRITING SIGNED BY EACH OF THE PARTIES
HERETO.

15


--------------------------------------------------------------------------------



12.11.      THIRD PARTIES.  NOTHING HEREIN EXPRESSED OR IMPLIED IS INTENDED OR
SHALL BE CONSTRUED TO CONFER UPON OR GIVE TO ANY PERSON OTHER THAN THE PARTIES
HERETO AND THEIR SUCCESSORS OR PERMITTED ASSIGNS, ANY RIGHTS OR REMEDIES UNDER
OR BY REASON OF THIS AGREEMENT.


12.12.      ENTIRE AGREEMENT.  THIS AGREEMENT AND THE TRANSACTION DOCUMENTS
TOGETHER WITH THE SCHEDULES AND EXHIBITS HERETO AND THERETO, SHALL CONSTITUTE
THE ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO WITH RESPECT TO THE TRANSACTIONS
CONTEMPLATED HEREBY AND SHALL SUPERSEDE ALL PRIOR NEGOTIATIONS, LETTERS OF
INTENT, UNDERSTANDINGS AND AGREEMENTS. A DISCLOSURE OF ANY INFORMATION IN A
SCHEDULE ATTACHED HERETO, OR DELIVERY PURSUANT TO THE TERMS HEREOF, SHALL BE
CONSIDERED A DISCLOSURE OF SUCH INFORMATION IN ANY OTHER SCHEDULES IN WHICH THE
SAME INFORMATION MAY OTHERWISE BE REQUIRED TO BE INCLUDED IN ACCORDANCE WITH THE
TERMS OF THIS AGREEMENT.


12.13.      OTHER INTERPRETIVE MATTERS.  IN THIS AGREEMENT, UNLESS A CLEAR
CONTRARY INTENTION APPEARS:  (A) THE SINGULAR NUMBER INCLUDES THE PLURAL NUMBER
AND VICE VERSA; (B) REFERENCE TO ANY PERSON INCLUDES SUCH PERSON’S SUCCESSORS
AND ASSIGNS BUT ONLY IF SUCH SUCCESSORS AND ASSIGNS ARE PERMITTED BY THIS
AGREEMENT AND REFERENCE TO A PERSON IN A PARTICULAR CAPACITY EXCLUDES SUCH
PERSON IN ANY OTHER CAPACITY; (C) REFERENCE TO ANY GENDER INCLUDES EACH OTHER
GENDER; (D) REFERENCE TO ANY AGREEMENT (INCLUDING THIS AGREEMENT AND THE
SCHEDULES HERETO), DOCUMENT OR INSTRUMENT MEANS SUCH AGREEMENT, DOCUMENT OR
INSTRUMENT AS AMENDED OR MODIFIED AND IN EFFECT FROM TIME TO TIME IN ACCORDANCE
WITH THE TERMS THEREOF AND, IF APPLICABLE, THE TERMS HEREOF (AND WITHOUT GIVING
EFFECT TO ANY AMENDMENT OR MODIFICATION THAT WOULD NOT BE PERMITTED IN
ACCORDANCE WITH THE TERMS HEREOF); (E) REFERENCE TO ANY APPLICABLE LAW MEANS
SUCH APPLICABLE LAW AS AMENDED, MODIFIED, CODIFIED OR REENACTED, IN WHOLE OR IN
PART, AND IN EFFECT FROM TIME TO TIME, INCLUDING RULES AND REGULATIONS
PROMULGATED THEREUNDER AND REFERENCE TO ANY PARTICULAR PROVISION OF ANY
APPLICABLE LAW SHALL BE INTERPRETED TO INCLUDE ANY REVISION OF OR SUCCESSOR TO
THAT PROVISION REGARDLESS OF HOW NUMBERED OR CLASSIFIED; (F) REFERENCE TO ANY
ARTICLE OR SECTION MEANS SUCH ARTICLE OR SECTION HEREOF; (G) “HEREUNDER,”
“HEREOF,” “HERETO” AND WORDS OF SIMILAR IMPORT SHALL BE DEEMED REFERENCES TO
THIS AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR SECTION OR OTHER PROVISION
HEREOF; AND (H) “INCLUDING” (AND WITH CORRELATIVE MEANING “INCLUDE”) MEANS
INCLUDING WITHOUT LIMITING THE GENERALITY OF ANY DESCRIPTION PRECEDING SUCH
TERM.


12.14.      CERTAIN ASSISTANCE IN INCOME TAX PREPARATION AND AUDITS AND OTHER
MATTERS.


12.14.1.         TAX PREPARATION.

12.14.1.1.                                                BUYER AND SELLER SHALL
FURNISH, AT NO COST TO THE OTHER, SUCH DATA AS THE OTHER PARTY MAY REASONABLY
REQUIRE TO PREPARE TAX RETURNS.  IF ADDITIONAL DATA IS REQUIRED BY SELLER OR
BUYER FOR PREPARATION OF TAX RETURNS OR TAX EXAMINATIONS, SUCH ADDITIONAL
INFORMATION (INCLUDING REPRODUCTION OF TAX RETURNS, TAX ASSESSMENTS, AND
RECORDS) SHALL BE FURNISHED, AT NO COST AND WITHIN A REASONABLE TIME AFTER
REQUESTED IN WRITING.

16


--------------------------------------------------------------------------------


12.14.1.2.                                                BUYER AND SELLER SHALL
RETAIN, UNTIL THE APPLICABLE STATUTES OF LIMITATIONS (INCLUDING ANY EXTENSIONS)
HAVE EXPIRED, COPIES OF ALL TAX RETURNS, SUPPORTING WORK SCHEDULES, AND OTHER
RECORDS OR INFORMATION WHICH MAY BE RELEVANT TO SUCH TAX RETURNS FOR ALL TAX
PERIODS OR PORTIONS THEREOF ENDING PRIOR TO THE CLOSING DATE.  COPIES OF ALL
SUCH TAX RETURNS SHALL BE PROMPTLY PROVIDED TO ANY PARTY UPON REQUEST OF THE
SAME.


12.14.2.                                                         TAX AUDITS;
OTHER REVIEWS.  BUYER AND SELLER SHALL PROVIDE REASONABLE ASSISTANCE TO EACH
OTHER WITH ANY TAX AUDITS OR OTHER ADMINISTRATIVE OR JUDICIAL PROCEEDINGS
INVOLVING FOX AT NO COST TO THE OTHER. NEITHER PARTY SHALL, WITHOUT THE PRIOR
WRITTEN CONSENT OF THE OTHER, UNLESS REQUIRED BY LAW, INITIATE ANY CONTACT OR
VOLUNTARILY ENTER INTO ANY AGREEMENT WITH, OR VOLUNTEER ANY INFORMATION TO, THE
TAXING AUTHORITIES WITH REGARD TO TAX RETURNS OR DECLARATIONS OF THE OTHER
PARTY.


12.15.      ADDITIONAL DEFINITIONS.  THE FOLLOWING DEFINITIONS SHALL APPLY:

12.15.1.1.                                          CLAIM MEANS ANY ACTUAL,
THREATENED OR POTENTIAL CLAIM (WHETHER ORAL OR WRITTEN), DEMAND, LITIGATION,
ACTION, SUIT, INVESTIGATION, PROCEEDING, HEARING, COMPLAINT, ASSESSMENT OR
JUDGMENT, ADMINISTRATIVE OR JUDICIAL, AT LAW OR IN EQUITY.


12.15.2.                                                         DEVICES SHALL
MEAN “VIDEO DRAW POKER DEVICES” AS DEFINED IN THE VIDEO DRAW POKER DEVICES
CONTROL LAW, LOUISIANA REVISED STATUTES.


12.15.3.                                                         GOVERNMENTAL
BODY MEANS ANY FEDERAL, STATE, COUNTY, PARISH, LOCAL OR FOREIGN GOVERNMENTAL
AUTHORITY, QUASI-GOVERNMENTAL AUTHORITY OR ANY REGULATORY, ADMINISTRATIVE OR
OTHER AGENCY, DEPARTMENT, COMMISSION, TRIBUNAL, BOARD, BUREAU, INSTRUMENTALITY,
ANY POLITICAL OR OTHER SUBDIVISION, OR ANY BODY THEREOF, OR ANY FEDERAL, STATE,
COUNTY, LOCAL OR FOREIGN COURT OR ARBITRATOR.


12.15.4.                                                         LIEN MEANS ANY
MORTGAGE, PLEDGE, SECURITY INTEREST, ENCUMBRANCE, COVENANT, CONDITION,
RESTRICTION, EASEMENT, CLAIM, LIEN OR CHARGE OF ANY KIND (INCLUDING, WITHOUT
LIMITATION, ANY CONDITIONAL SALE OR OTHER TITLE RETENTION AGREEMENT OR LEASE IN
THE NATURE THEREOF), ANY SALE OF RECEIVABLES WITH RECOURSE, OR ANY FILING OR
AGREEMENT TO FILE A FINANCING STATEMENT AS DEBTOR UNDER THE UNIFORM COMMERCIAL
CODE OR ANY SIMILAR STATUTE.


12.15.5.                                                         LIQUOR AND
GAMING LAWS OF THE STATE OF LOUISIANA SHALL MEAN THE LAWS PROMULGATED IN THE
LOUISIANA REVISED STATUTES TITLE 27:301 ET

17


--------------------------------------------------------------------------------



SEQ., AND TITLE 26:1 ET SEQ. AND THE LOUISIANA ADMINISTRATIVE CODE PROVISIONS
INTERPRETING THE SAME.


12.15.6.                                                         MATERIAL
ADVERSE EFFECT MEANS ANY MATTER OR MATTERS WHICH WOULD, ALONE OR IN THE
AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT ON  (I) THE FINANCIAL CONDITION,
OPERATING RESULTS, ASSETS, LIABILITIES, OPERATIONS, CONDITION (FINANCIAL OR
OTHERWISE), BUSINESS OR PROSPECTS OF FOX OR THE SELLER, (II) ANY MATERIAL
VIOLATION BY THE SELLER OR FOX OF THE LIQUOR AND GAMING LAWS OF THE STATE OF
LOUISIANA, (III) THE REVOCATION OR SUSPENSION, FOR ANY PERIOD OF TIME, OF ANY
LIQUOR OR GAMING LICENSE ISSUED BY THE STATE OF LOUISIANA TO FOX.


12.15.7.                                                         PERSON MEANS AN
INDIVIDUAL, CORPORATION, GOVERNMENTAL BODY, ASSOCIATION, PARTNERSHIP, LIMITED
LIABILITY COMPANY, LIMITED LIABILITY PARTNERSHIP, TRUST, OR ANY OTHER ENTITY OR
ORGANIZATION.


12.15.8.                                                         TAX MEANS THE
DOMESTIC FEDERAL, STATE, AND LOCAL INCOME, PAYROLL, WITHHOLDING, EXCISE, SOCIAL
SECURITY, SALES, USE, AD VALORUM, REAL AND PERSONAL PROPERTY, OCCUPANCY,
BUSINESS, CAPITAL STOCK, FRANCHISE, TRANSFER, EMPLOYMENT AND UNEMPLOYMENT, AND
ANY OTHER TAX, FEE, DUTY, ASSESSMENT OR GOVERNMENTAL CHARGE OF ANY KIND
WHATSOEVER (INCLUDING, WITHOUT LIMITATION, ALL INTEREST, PENALTIES AND ESTIMATED
TAXES).


12.15.9.                                                         TAX RETURN
MEANS RETURNS, REPORTS, CLAIMS FOR REFUND, INFORMATION RETURNS OR OTHER
DOCUMENTS (INCLUDING, WITHOUT LIMITATION, ANY RELATED OR SUPPORTING SCHEDULES,
STATEMENTS OR INFORMATION) FILED OR REQUIRED TO BE FILED.


12.16.      INCORPORATION.   ANY AND ALL SCHEDULES OR OTHER DOCUMENTS REFERRED
TO HEREIN OR ATTACHED HERETO ARE INCORPORATED HEREIN AS IF FULLY REWRITTEN IN
THIS AGREEMENT.


(THE REMAINDER OF THIS PAGE INTENTIONALLY BLANK)


(SIGNATURES TO FOLLOW)

18


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Agreement Date.

BUYER:

 

 

 

 

JACOBS ENTERTAINMENT, INC.

 

 

 

 

By:

/s/ Stephen R. Roark

 

 

Stephen R. Roark, President

 

 

 

 

SELLER:

 

 

 

 

GAMECO HOLDINGS, INC.

 

 

 

 

By:

/s/ Stan W. Guidroz

 

 

Stan W. Guidroz, Executive Vice President

 

19


--------------------------------------------------------------------------------


LIST OF SCHEDULES

Schedule 4.4          Capitalization

Schedule 4.5          Liens, Claims and Title Exceptions

Schedule 4.6          Tax Matters

Schedule 4.7          Environmental Matters

Schedule 4.9          Consents

Schedule 4.10        Litigation


--------------------------------------------------------------------------------


Schedule 4.4

Capitalization

None.


--------------------------------------------------------------------------------


Schedule 4.5

[Liens, Claims and Title Exceptions]

None.


--------------------------------------------------------------------------------


Schedule 4.6

Tax Matters

None.


--------------------------------------------------------------------------------


Schedule 4.7

Environmental Matters

Terracon Consultants, Inc. performed a limited site investigation on the
property owned by Fox, the results of which investigation were submitted to the
Louisiana Department of Environmental Quality (the “LDEQ”) in February 2006. 
The LDEQ requested limited groundwater sampling, and a monitoring well was
installed to collect a representative groundwater sample for methyl ter-butyl
ether (commonly known as MTBE) in June 2006.  The resulting sample(s)
demonstrated the existence of MTBE at levels below applicable RECAP screening
standards.  The LDEQ issued a “No Further Action” letter dated June 30, 2006 to
Fox with regard to the investigation.


--------------------------------------------------------------------------------


Schedule 4.9

Consents

The transfer contemplated by this Agreement will require notification by the
Buyer to the Louisiana State Police within ten (10) days of its completion.


--------------------------------------------------------------------------------


Schedule 4.10

Litigation

None.


--------------------------------------------------------------------------------